Citation Nr: 1647421	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  09-46 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.  Whether referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for service-connected residuals of a gunshot wound to the right (dominant) shoulder with arthrodesis (hereinafter "right shoulder disability") is warranted.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to January 23, 2011.

3.  Entitlement to a TDIU for compensation purposes due to service-connected disabilities from January 23, 2011 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served in active service from January 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO in Chicago, Illinois, which decision denied an increased rating for a service-connected right shoulder disability and continued a 40 percent disability rating for compensation purposes. 

In the December 2009 substantive appeal (VA Form 9), the Veteran requested a personal hearing before the Board at the local RO in Chicago, Illinois.  This request was later changed to a Board videoconference hearing.  Such a hearing was scheduled for March 2012; however, the Veteran did not report for the scheduled Board hearing and has not provided good cause for not attending.  The request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).  

In June 2013, the Board granted an increased disability rating of 50 percent, but no higher, for the service-connected right shoulder disability.  The Veteran appealed the June 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court vacated the Board's decision, and remanded the appeal to the Board for readjudication.  The Court held that the Board had erred by: (1) not addressing evidence (specifically, the November 2011 VA examiner's notation of tenderness when palpating the previously fractured clavicle) showing possible entitlement to compensation under 38 C.F.R. § 4.71a, Diagnostic Code 5203 (clavicle or scapula, impairment of); and (2) not discussing whether Diagnostic Code 5203 is applicable based on symptoms not covered by Diagnostic Code 5200 (ankylosis) - the Diagnostic Code the right shoulder disability is currently rated under.
Subsequently in November 2014, the Board rendered a decision that granted an increased disability rating of 50 percent, but no higher, for the service-connected right shoulder disability, and found that the Veteran's symptoms more nearly approximated the criteria for that rating under Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation.  The Board denied a separate compensable rating for the right shoulder disability under Diagnostic Code 5203.  The Board also denied referral of the claim for extraschedular adjudication, and found that it lacked jurisdiction over the issue of entitlement to a TDIU rating as the Veteran did not file a Notice of Disagreement (NOD) in response to a May 2013 rating decision of the RO denying a separately filed claim for TDIU.

The Veteran appealed the November 2014 Board decision to the Court, challenging the Board's finding that it did not have jurisdiction to decide the TDIU issue and the denial of referral for extraschedular adjudication.  In a July 2016 Memorandum Decision, the Court vacated the Board's decision and remanded the appeal to the Board for readjudication of the issues raised on appeal.  The Court held that the Board erred in determining that a new NOD to the May 2013 rating decision was required in order to confer jurisdiction over the TDIU claim to the Board.  The Veteran did not challenge the Board's assignment of a 50 percent schedular rating under Diagnostic Code 5200, or the denial of a separate compensable rating under Diagnostic Code 5203; therefore, the Court considered those issues abandoned and dismissed them without a decision on the merits; accordingly, the Board's November 2014 decisions on those issues became final and are not presently before the Board on remand.  Finally, in light of the decision to remand the appeal based on the TDIU issue, the Court declined to address the remaining issue on appeal regarding the Board's denial of referral for extraschedular adjudication due to the possibility that new relevant evidence might be added to the record.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.



FINDINGS OF FACT

1.  The Veteran's right shoulder disability picture does not present an exceptional or unusual disability picture as to render impractical the schedular rating criteria.

2.  For the period prior to January 23, 2011, the Veteran was not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities; therefore, a referral to the Director of Compensation and Pension for consideration of a TDIU under 38 C.F.R. § 4.16(b) (2016) is not warranted.

3.  For the period from January 23, 2011 forward, the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for adjudication of an extraschedular rating for right shoulder disability have not been met.  38 C.F.R. § 3.321(b) (2016).

2.  The criteria for a TDIU have not been met for the period prior to January 23, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU from January 23, 2011 forward have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board's November 2014 decision found that any duty imposed on VA, including the duties to assist and provide notification, had been met.  This finding was not disturbed on appeal to the Court.  The Court did order that the Veteran was free to submit additional evidence and argument on the remanded matters, and that the Board must consider any such evidence or argument provided.

While the issues on appeal were before the Court, the Veteran filed a new TDIU claim via VA Form 21-8940 in May 2015, and received new VA examinations in July 2015.  Although jurisdiction of the Veteran's claims remains with the RO in Chicago, Illinois, the RO in Wichita, Kansas, issued a rating decision as to the new TDIU claim in August 2015.  The August 2015 rating decision increased the disability rating for the service-connected coronary artery disease to 100 percent under the new Diagnostic Code 7017, to reflect post-coronary bypass surgery status (previously rated at 60 percent disabling under Diagnostic Code 7005), with an effective date of May 20, 2015.  Additionally, the August 2015 rating decision increased the disability rating for the Veteran's service-connected right shoulder disability to 60 percent under the new Diagnostic Code 5202 for residuals of a gunshot wound to the right shoulder with fracture and scapulohumeral fusion (dominant) with nonunion of the false flail joint (previously rated at 50 percent disabling under Diagnostic Code 5200), with an effective date of May 20, 2015.

Since issuance of the Supplemental Statement of the Case (SSOC) in December 2011, VA has received the additional medical documentation above pertaining to the Veteran's right shoulder disability; however, the information contained therein is merely cumulative and/or redundant of the evidence previously received, so is not relevant as to the issue of whether extraschedular adjudication is warranted for the Veteran's right shoulder disability because all the reported symptoms and impairment are contained within the schedule of ratings, as discussed below.  Additionally, the Board has considered the additional medical documentation in support of the TDIU claim in such a manner that is favorable to the Veteran; thus, a waiver of initial RO consideration is not necessary.  See 38 C.F.R. § 20.1304(c) (2016).

As the Veteran has not indicated that there is any outstanding evidence relevant to the issues on appeal, there remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to provide notification and to assist, have been met.


Extraschedular Consideration for Service-Connected Right Shoulder Disability

The Board's November 2014 decision granted an increased rating of 50 percent, but no higher, for the service-connected right shoulder disability under Diagnostic Code 5200 for the entire increased rating period on appeal (from April 25, 2007).  As stated above, the Veteran did not contest the Board's assignment of the 50 percent disability rating on appeal; thus, the only remaining question before the Board is whether referral for an extraschedular rating based on the right shoulder disability is warranted.

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

In the August 2015 appellant brief to the Court, the Veteran's then-representative wrote that the Veteran's right shoulder disability was manifested by unfavorable ankylosis, weakened movement, excess fatigability, pain on movement, atrophy of the right shoulder and chest, difficulty holding a steering wheel or getting dressed, and pain on palpation to the right clavicle.  Specifically, the contention was that the clavicle pain and muscular atrophy were not contemplated under the assigned Diagnostic Code 5200, and that Diagnostic Code 5200 did not contain any sort of pain as part of its criteria. 

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's right shoulder disability is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's difficulty driving a car, lifting, and carrying with the right extremity is specifically contemplated by the rating criteria for limitation of motion because ankylosis contemplates complete limitation of motion (absence of motion), which inherently creates difficulty with steering, lifting, and carrying objects, and motion limited to orthopedic factors such as the reported clavicle pain, weakness, and fatigue are also incorporated into the schedular rating criteria.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments). 

Further, the rating schedule specifically contemplates, and denies, separate ratings for muscle injuries to muscle groups that act upon an ankylosed joint.  38 C.F.R. § 4.55(c)(2) (2016).  In this case, the Board finds that, comparing the Veteran's disability level and symptomatology of the right shoulder disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate. 

Also in the August 2015 appellant brief to the Court, the Veteran's then-representative contended that the Board provided an inadequate statement of reasons or bases for denying extraschedular referral in not discussing the interference with employment caused by the Veteran's right shoulder disability.  For reasons stated, the Board finds that all the right shoulder disability picture is contemplated by the schedular rating criteria, and that the assigned schedular rating is adequate to rate the shoulder disability; therefore, the Board need not further discuss the interference with employment caused by the right shoulder disability.  Indeed, the fundamental assumption underlying the Veteran's 50 percent schedular rating is that his shoulder disability results in occupational impairment.  38 C.F.R. § 4.1; see Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) ("A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment").

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the schedular rating criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the right shoulder disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the Court's July 2016 Memorandum Decision held that the Board erred when it found that a new NOD was required to confer appellate jurisdiction over the Veteran's separately filed TDIU claim that was denied in the RO's May 2013 rating decision.  Accordingly, the issue of the Veteran's TDIU claim is more fully discussed below.


TDIU Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).
Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected disabilities.  After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is not warranted for the period prior to January 23, 2011, but that entitlement to TDIU for the period starting from January 23, 2011 is warranted.




Entitlement to a TDIU Prior to January 23, 2011

Prior to January 23, 2011, the Veteran's disabilities did not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  At that time, the Veteran was service connected for a right shoulder disability due to residuals from a gunshot wound to the right shoulder (dominant) with fracture and scapulohumeral fusion (40 percent disabling), and malaria (0 percent disabling), for a combined disability rating of 40 percent.  Although one of these disabilities was rated at 40 percent disabling, the disabilities did not reach a combined 70 percent rating.  Additionally, taken together as occurring under a common etiology, the Veteran still does not meet the criteria for a single disability rated as 60 percent disabling.  See 38 C.F.R. § 4.25.

Further, having considered all the evidence of record, lay and medical, the Board finds that referral under 38 C.F.R. § 4.16(b) to the Compensation and Pension Director for extraschedular consideration is not warranted in the instant matter.

A December 2002 Disability Report issued by the Social Security Administration (SSA) reflects a non-service-connected post-service injury in the form of a torn rotator cup in the left shoulder was the condition that rendered the Veteran unable to work.  The SSA report reflects the Veteran was employed with the Springfield School District as a custodian from April 1972 through May 2002, when the Veteran sustained the work-related left shoulder injury for which surgery was required.  Following the surgery, the Veteran stopped working upon the advice of a treating physician. 

In response to the April 2007 increased rating claim for the service-connected right shoulder disability, the Veteran was provided with a VA examination in June 2007.  The VA examiner noted that the Veteran had been unable to move his right shoulder since receiving scapulohumeral fusion surgery due to a gunshot wound to the right shoulder sustained during military combat.  The Veteran stated that the limited range of motion in the right upper extremity resulted in relying on the left upper extremity for all chores.  The VA examiner noted that the right shoulder disability limited daily activities and occupation, but that in spite of that, the Veteran was employed for 34 years as a maintenance worker at a local school, but sustained a work-related left shoulder injury four years prior that resulted in left shoulder surgery.  Upon sustaining the post-service work-related left shoulder injury, the Veteran received worker's compensation and retired.  

In a subsequent October 2007 VA examination, the VA examiner noted that, due to the work restrictions that were placed by the Veteran's treating physician in relation to the (non-service-connected) work-related left shoulder injury, the Veteran was no longer able to perform the full range of job duties and was ultimately forced to retire.  The Veteran did not experience any problems with the left shoulder until the post-service work-related injury occurred, and then still engaged in wood working activities at home, although overhead work or lifting was avoided.  The VA examiner noted that, while the left shoulder did not exhibit any obvious muscular atrophy, did not cause any palpatory tenderness, and exhibited 5/5 strength in flexion and in abduction with no pain upon manual muscle testing, the Veteran experienced limited motion in the left shoulder due to pain.  The VA examiner opined that the left shoulder "limitations [were] undoubtedly due to [the Veteran's] postoperative residuals."  The VA examiner opined that the Veteran's post-service left shoulder injury was less likely than not caused by the service-connected right shoulder disability, given that the Veteran reported having no problems with the left shoulder prior to sustaining the post-service work-related injury to the left shoulder in May 2002.

Having reviewed all of the evidence of record, both lay and medical, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for TDIU prior to January 23, 2011 have not been met.  The evidence reflects that the Veteran was no longer employed full time following the May 2002 non-service-connected work-related left shoulder injury that resulted in retirement from the Springfield School District where the Veteran had worked as a custodian.  Even though such evidence demonstrates that the Veteran may have been unemployable prior to January 23, 2011, the Veteran's unemployability was a direct result of the non-service connected left shoulder injury sustained at work.  As the preponderance of the lay and medical evidence is against a finding for a TDIU prior to January 23, 2011, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Entitlement to a TDIU From January 23, 2011 Forward

Beginning on January 23, 2011, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  In October 2012, the RO issued a rating decision granting a separately filed claim for service connection for coronary artery disease as presumptively caused by Agent Orange exposure, and assigned a 60 percent disabling rating with an effective date of January 23, 2011.  As a result, the Veteran had at least one disability rated at 40 percent or higher and a combined schedular disability rating of 80 percent starting on January 23, 2011, for coronary artery disease (60 percent disabling), right shoulder disability due to residuals of a gunshot wound (40 percent disabling), malaria (0 percent disabling), and scarring associated with post-coronary artery bypass graft (0 percent disabling).

After reviewing all of the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment starting on January 23, 2011 forward.  As discussed above, the evidence of record reflects that the Veteran has not worked full time since sustaining the left shoulder injury at work in May 2002; however, the evidence of record reflects that the Veteran's service-connected right shoulder disability together with the service-connected coronary artery disease prevent substantially gainful employment for the period of January 23, 2011 forward.

The Veteran was provided with a VA examination in November 2011 for the right shoulder disability and heart disabilities.  The November 2011 examination report reflects that the Veteran had functional loss and functional impairment of the right shoulder due to the surgical fusion of the glenohumeral joint following a gunshot wound sustained in combat.  The VA examiner also noted that the right shoulder disability impacted the Veteran's ability to work and that the Veteran was only working part time delivering dry cleaning to homes for approximately two hours a day, relying on the left upper extremity for lifting, carrying, and driving.  The Board finds that the Veteran was marginally employed at this time, and that the part-time job did not constitute substantially gainful employment.

The November 2011 examination report also noted that the Veteran was diagnosed with coronary artery disease and old myocardial infarction, which resulted in a double coronary artery bypass surgery performed sometime in 1991-1993, followed by percutaneous coronary intervention with the placement of two stents around 2005.  The VA examiner stated that the etiology of the Veteran's coronary artery disease is from Agent Orange exposure during active service in the Republic of Vietnam.  Further, the VA examiner opined that the Veteran's heart disability impacted his ability to work as the Veteran was only able to lift and carry modest amounts of weight and experienced shortness and fatigue after climbing less than a full flight of stairs. 

Based on the November 2011 VA examination, the RO issued the October 2012 rating decision granting service connection for coronary artery disease as presumptively caused by Agent Orange exposure, and assigned a 60 percent disability rating with an effective date of January 23, 2011.  At this time, the RO deferred the TDIU issue pending further development of the claim. 

In December 2012, the Veteran was provided with a VA general medical examination in connection with the TDIU claim.  The VA examiner noted that the Veteran had completed high school and was employed for 34 years as a maintenance worker then a supervisor for a school district, but was forced to retire in 2002 following a work-related left shoulder injury, and that, subsequently, the Veteran worked part time driving a commercial laundry truck from 2008 to October 2012.  The Veteran's job duties involved picking up and delivering laundry that occasionally weighed up to 90 pounds, for which the left arm was primarily used for lifting, pushing hand trucks, and driving.  Ultimately, the Veteran retired from this job as it was "getting to be too hard [to] work."  

Although the VA examiner opined in the December 2012 examination report that none of the Veteran's four service-connected disabilities prevented sedentary employment, the VA examiner stated that both the right shoulder disability and coronary artery disease prevented the Veteran from physically active work requiring repetitive lifting or carrying loads greater than 10 pounds if using the right arm, and greater than 90 pounds overall due to the Veteran's service-connected coronary artery disease.  A metabolic equivalent (MET) test revealed that the Veteran reported fatigue at an activity level of less than 3-5 METs, which is the equivalent of activities such as light yard work or brisk walking at 4 miles per hour.  The VA examiner noted that the coronary artery disease impacted the Veteran's ability to work due to mildly-increased fatigability that was consistent with mild cardiac limitation.

Based on the December 2012 examination report containing the VA examiner's opinion that the Veteran's service-connected disabilities did not prevent sedentary employment, and because the RO did not receive sufficient information to develop the claim, the RO issued a rating decision in May 2013 denying the TDIU claim. 
Subsequently in May 2015, the Veteran completed a TDIU claim form (VA Form 21-8940, Application for Increased Compensation Based on Unemployability), asserting unemployability due to the service-connected disabilities.  

A new VA examination was provided July 2015.  The same VA examiner who performed the November 2011 VA examination also performed the July 2015 VA examination and stated in the July 2015 examination report that the Veteran had deteriorated clinically since the November 2011 examination.  The VA examiner noted that the Veteran experienced recurring stenosis, which resulted in additional stenting and angioplasty in April 2015.  The Veteran reported being more easily fatigued, short of breath, and feeling weaker following the April 2015 procedures.  An interview-based MET test was performed and the Veteran reported experiencing dyspnea, fatigue, and dizziness at an activity level of 1-3 METs, which is the equivalent of activities such as eating, dressing, taking a shower, and slow walking at two miles per hour.  The VA examiner opined that the Veteran could not retain the requisite cardiac stamina and endurance to re-enter the workforce, even in a sedentary physical occupation.  The VA examiner stated that even a sedentary occupation would require occasionally lifting and carrying a 10 pound load, sitting 4-6 hours daily and standing and/or walking 2-4 hours daily, which were all activities that the Veteran would not be able to consistently perform.

Further, the Veteran's right shoulder was also examined during the July 2015 VA examination.  The Veteran reported worsening symptoms with the service-connected right shoulder disability in the form of additional weakness and loss in range of motion.  The VA examiner noted that pushing and pulling were not feasible due to the Veteran's right shoulder disability with the observed weakness in flexion and abduction, coupled with the "very diminished" range of motion in any plane.  Additionally, the VA examiner noted that it was not possible for the Veteran to lift or carry anything more than a few ounces with the right upper extremity.  The VA examiner concluded by opining that "there is no utility available in any meanin[g]ful sense from the right upper extremity to perform gainful ac[]tivity."

Based on the July 2015 VA examinations, the RO granted the TDIU claim in an August 2015 rating decision, and increased the disability rating for the service-connected coronary artery disease to 100 percent, and increased the disability rating for the service-connected right shoulder disability to 60 percent, both ratings effective May 20, 2015.  Additionally, the RO granted special monthly compensation based on the housebound criteria under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).

Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities prevented the Veteran from obtaining or maintaining substantially gainful employment starting on January 23, 2011 forward.  The November 2011, December 2012, and July 2015 VA examination reports all reflect the VA examiners' opinions that the Veteran's right shoulder disability and coronary artery disease impacted the Veteran's ability to work, that the Veteran's condition markedly deteriorated within the span of the VA examinations due to the service-connected disabilities, such that these disabilities prevented the Veteran from maintaining substantially gainful employment for this period.

Although the December 2012 VA examination report contains the VA examiner's opinion that the Veteran's service-connected disabilities did not prevent sedentary employment, there is no evidence in the record that would suggest that the Veteran had the necessary skill set for such a position, was able to obtain substantially gainful employment in a sedentary occupation, or that vocational training would be feasible given the Veteran's condition.  The record reflects that the Veteran completed high school, does not have any vocational or specialized training, worked in maintenance for over 30 years following active service, and was most recently marginally employed in a part-time position working two hours a day delivering laundry before fully retiring due in large part to the service-connected disabilities.  

Further, the Board notes that the July 2015 VA examination that resulted in a 100 percent disability rating for coronary artery disease reflect symptoms of dyspnea, fatigue and dizziness occurring at 1-3 METs, which is the lowest measured activity level, which symptoms were also recorded at the November 2011 VA examination at 3-5 METs.  Thus, the symptoms relating to the service-connected coronary artery disease that warranted a 100 percent disability rating in 2015 and prevented the Veteran from being gainfully employed had already manifested prior to the December 2012 VA examination.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the service-connected disabilities preclude the type of employment for which the Veteran is trained and has experience.  In light of the Veteran's employment history in occupations requiring a moderate amount of physical activity, the Board finds that the Veteran's right shoulder disability together with the coronary artery disease prevented the Veteran from obtaining or maintaining substantially gainful employment starting from January 23, 2011 forward.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 
21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R. § 4.16.  The Board emphasizes that the test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities rendered the Veteran essentially unemployable, thus entitlement to a TDIU is warranted from January 23, 2011 forward.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

Referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for the service-connected right shoulder disability is denied. 

A TDIU for the period prior to January 23, 2011 is denied.

A TDIU for the period from January 23, 2011 forward is granted.



___________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


